 



Exhibit 10.47

PRIDE INTERNATIONAL, INC.

EMPLOYMENT/NON-COMPETITION/
CONFIDENTIALITY AGREEMENT

ROBERT E. WARREN

EFFECTIVE OCTOBER 15,1998

 



--------------------------------------------------------------------------------



 



INDEX

                      PAGE NO.  
I. PRIOR AGREEMENTS/EMPLOYMENT CONTRACTS
    2  
1.1
  PRIOR AGREEMENTS     2  
 
           
II. DEFINITION OF TERMS
    2  
2.1
  COMPANY     2  
2.2
  EXECUTIVE/OFFICER/EMPLOYEE     3  
2.3
  OFFICE/POSITION/TITLE     3  
2.4
  EFFECTIVE DATE     3  
2.5
  CHANGE IN CONTROL     3  
2.6
  TERMINATION     3  
2.7
  CUSTOMER     4  
 
           
III. EMPLOYMENT
    5  
3.1
  EMPLOYMENT     5  
3.2
  BEST EFFORTS AND OTHER EMPLOYMENT OF EXECUTIVE     5  
3.3
  TERM OF EMPLOYMENT     5  
3.4
  COMPENSATION AND BENEFITS     6  
3.5
  TERMINATION WITHOUT CHANGE IN CONTROL     6  
 
           
IV. CHANGE IN CONTROL
    8  
4.1
  EXTENSION OF EMPLOYMENT PERIOD     8  
4.2
  CHANGE IN CONTROL TERMINATION PAYMENTS AND BENEFITS     8  
4.3
  VOLUNTARY RESIGNATION UPON CHANGE IN CONTROL     8  
 
           
V. NON-COMPETITION AND CONFIDENTIALITY
    9  
5.1
  CONSIDERATION     9  
5.2
  NON-COMPETITION     9  
5.3
  CONFIDENTIALITY     10  
5.4
  GEOGRAPHICAL AREA     10  
5.5
  COMPANY REMEDIES FOR VIOLATION OF NON-COMPETITION OR        
 
  CONFIDENTIALITY AGREEMENT     10  
5.6
  TERMINATION OF BENEFITS FOR VIOLATION OF NON-COMPETITION  
 
  AND CONFIDENTIALITY     11  
 
           
VI. GENERAL
    11  
6.1
  ENFORCEMENT COSTS     11  
6.2
  INCOME, EXCISE OR OTHER TAX LIABILITY     12  
6.3
  PAYMENT OF BENEFITS UPON TERMINATION FOR CAUSE     12  
6.4
  NON-EXCLUSIVE AGREEMENT     13  
6.5
  NOTICES     13  
6.6
  NON-ALIENATION     13  

 



--------------------------------------------------------------------------------



 



                      PAGE NO.  
6.7
  ENTIRE AGREEMENT: AMENDMENT     13  
6.8
  SUCCESSORS AND ASSIGNS     13  
6.9
  GOVERNING LAW     14  
6.10
  VENUE     14  
6.11
  HEADINGS     14  
6.12
  SEVERABILITY     14  
6.13
  PARTIAL INVALIDITY     14  
6.14
  COUNTERPARTS     14  

 



--------------------------------------------------------------------------------



 



EMPLOYMENT/NON-COMPETITION/CONFIDENTIALITY
AGREEMENT

     
DATE:
  October 15, 1998
 
   
COMPANY/EMPLOYER:
  Pride International, Inc.,

     A Louisiana corporation

  San Felipe Plaza, Suite 3300

  5847 San Felipe

  Houston, Texas 77057
 
   
EXECUTIVE/EMPLOYEE
  Robert E. Warren

  13411 Sweet Surrender

  Houston, Texas 77040

     This Agreement is made as of the date first above written and to become
effective as herein provided.

PREAMBLE

     WHEREAS, the Company wishes to attract and retain well-qualified Executives
and key personnel and to assure itself of the continuity of its management;

     WHEREAS, Executive will be elected an officer of the Company with
significant management responsibilities in the conduct of its business;

     WHEREAS, the Company recognizes that Executive is a valuable resource of
the Company and the Company desires to be assured of the continued services of
Executive;

     WHEREAS, the Company desires to obtain assurances that Executive will
devote his best efforts to his employment with the Company and will not enter
into competition with the Company in its business as now conducted and to be
conducted, or solicit customers or other employees of the Company to terminate
their relationships with the Company;

     WHEREAS, Executive is a key employee of the Company and he acknowledges
that his talents and services to the Company are of a special, unique, unusual
and extraordinary character and are of particular and peculiar benefit and
importance to the Company;

     WHEREAS, the Company is concerned that in the event of a possible or
threatened change in control of the Company, uncertainties necessarily arise;
Executive may have concerns about the continuation of his employment status and
responsibilities and may be approached by others offering competing employment
opportunities; the Company, therefore, desires to provide Executive assurances
as to the continuation of his employment status and responsibilities in such
event;

1



--------------------------------------------------------------------------------



 



     WHEREAS, the Company further desires to assure Executive that, if a
possible or threatened change in control should arise and Executive should be
involved in deliberations or negotiations in connection therewith, Executive
would be in a secure position to consider and participate in such transaction as
objectively as possible in the best interests of the Company and to this end
desires to protect Executive from any direct or implied threat to his financial
well-being;

     WHEREAS, Executive is willing to continue to serve as such but desires
assurances that in the event of such a change in control he will continue to
have the employment status and responsibilities he could reasonably expect
absent such event and, that in the event this turns out not to be the case, he
will have fair and reasonable severance protection on the basis of his service
to the Company to that time;

     WHEREAS, different factors affect the Company and Executive under
circumstances of regular employment between the Company and the Executive when
there is no threat of change in control and/or none has occurred, as opposed to
circumstances under which a change in control is rumored, threatened, occurring
or has occurred. For this reason this Employment Agreement is primarily in two
parts. One part deals with the regular employment of Executive under
circumstances whereby no change in control is threatened, occurring or occurred;
herein called ‘Regular Employment’. The second part deals with circumstances
whereby a change in control is threatened, occurring or has occurred. Other
parts of the Agreement deal with matters affecting both Regular Employment and
employment following change in control, including non-competition and
confidentiality; and

     WHEREAS, Executive is willing to enter into and carry out the
Non-Competition and Confidentiality Agreement set forth herein in consideration
of the Employment Agreement set forth herein.

AGREEMENT

     NOW, THEREFORE, the parties agree as follows:



I.   PRIOR AGREEMENTS/EMPLOYMENT CONTRACTS.

1.01 PRIOR AGREEMENTS. Executive has no continuing non-competition agreements
with any prior employers that have not been disclosed to Company. Executive has
completed a Company employment application and all information provided therein
is true and correct to the best of his knowledge and belief and is incorporated
herein by reference.



II.   DEFINITION OF TERMS.

2.01 COMPANY. Company means Pride International, Inc., a Louisiana corporation,
as the same presently exists, as well as any and all successors, regardless of
the nature of the entity or the State or Nation of organization, whether by
reorganization, merger, consolidation, absorption or dissolution. For the
purpose of the Non-Competition and Confidentiality Agreement, Company includes
any subsidiary or affiliate of the Company to the extent it is carrying on any
portion of the business of the Company or a business similar to that being
conducted by the Company.

2



--------------------------------------------------------------------------------



 



2.02 EXECUTIVE/OFFICER/EMPLOYEE. Executive/Officer/Employee means Robert E.
Warren.

2.03 OFFICE/POSITION/TITLE. The Office, Position and Title for which the
Executive is employed is that of Vice President of International Marketing of
the Company and carries with it such duties, responsibilities, rights, benefits
and privileges or as may reasonably be assigned to the Executive that are
customary and usual for such position at the Company.

2.04 EFFECTIVE DATE. This Agreement becomes effective and binding as of
October 15, 1998.

2.05 CHANGE IN CONTROL. The term “Change in Control” of the Company shall mean,
and shall be deemed to have occurred on the date of the first to occur of any of
the following:



  a.   there occurs a Change in Control of the Company of the nature that would
be required to be reported in response to item 6(e) of Schedule 14A of
Regulation 14A or Item 1 of Form 8(k) promulgated under the Securities Exchange
Act of 1934 as in effect on the date of this Agreement, or if neither item
remains in effect, any regulations issued by the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 which serve similar
purposes;     b.   any “person” (as such term is used in Sections l2(d) and
14(d)(2) of the Securities Exchange Act of 1934) is or becomes a beneficial
owner, directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding securities;     c.   the individuals who were members of the Board
of Directors of the Company immediately prior to a meeting of the shareholders
of the Company involving a contest for the election of Directors shall not
constitute a majority of the Board of Directors following such election;    
d.   the Company shall have merged into or consolidated with another
corporation, or merged another corporation into the Company, on a basis whereby
less than fifty percent (50%) of the total voting power of the surviving
corporation is represented by shares held by former shareholders of the Company
prior to such merger or consolidation;     e.   the Company shall have sold,
transferred or exchanged all, or substantially all, of its assets to another
corporation or other entity or person.

2.06 TERMINATION. The term “termination” shall mean termination, prior to the
expiration of the Employment Period, of the employment of the Executive with the
Company (including death and disability (as described below)) for any reason
other than cause (as described below) or voluntary resignation (as described
below). Termination includes “Constructive Termination” as described below.
Termination includes non-renewal or failure to extend this Agreement at the end
of any employment term, except for cause.

3



--------------------------------------------------------------------------------



 



  a.   The term “disability” means physical or mental incapacity qualifying the
Executive for a long-term disability under the Company’s long-term disability
plan. If no such plan exists on the Effective Date of this Agreement, the term
“disability” means physical or mental incapacity as determined by a doctor
jointly selected by the Executive and the Board of Directors of the Company
qualifying the Executive for long-term disability under reasonable employment
standards.     b.   The term “cause” means: (i) the failure of the Executive to
perform his duties with the Company (other than any failure due to physical or
mental incapacity) after a demand for substantial performance is delivered to
him by his supervisor which specifically identifies the manner in which the he
believes he has not substantially performed his duties, (ii) misconduct
materially and demonstrably injurious to the Company, (iii) violation of any
Company policy including the covenant not to compete (except after termination
under the Change in Control provisions and confidentiality provisions hereof),
or (iv) making a false statement on his employment application which is
incorporated herein by reference. The unwillingness of the Executive to accept
any change in the nature or scope of his position, authorities or duties or any
other reasonable request of the Company in respect of his position, authority,
or responsibility may be considered by his supervisor to be a failure to perform
by the Executive unless it occurs after a Change in Control. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for cause
for purposes of this Agreement unless and until there shall have been delivered
to him a letter setting out the particulars and basis for his termination for
cause.     c.   The resignation of the Executive shall be deemed “voluntary” if
it is for any reason other than one or more of the following:



  (i)   the Executive’s resignation or retirement is requested by the Company
other than for cause;     (ii)   any reduction in the Executive’s total
compensation or benefits from that provided in the Compensation and Benefits
Section hereof;     (iii)   the material breach by the Company of any other
provision of this Agreement;     (iv)   non-renewal or failure to extend any
employment term, contrary to the wishes of the Executive.

      Termination that entitles the Executive to the payments and benefits
provided in the “Termination Payments and Benefits” Section hereof shall not be
deemed or treated by the Company as the termination of the Executive’s
employment or the forfeiture of his participation, award, or eligibility, for
the purpose of any plan, practice or agreement of the Company referred to in the
Compensation and Benefits Section hereof.

2.07 CUSTOMER. The term “Customer” includes all persons, firms or entities that
are purchasers or end-users of services or products offered, provided,
developed, designed, sold or

4



--------------------------------------------------------------------------------



 



leased by the Company during the relevant time periods, and all persons, firms
or entities which control, or which are controlled by, the same person, firm or
entity which controls such purchase.



III.   EMPLOYMENT.

3.01 EMPLOYMENT. Except as otherwise provided in this Agreement, the Company
hereby agrees to continue the Executive in its employ, and the Executive hereby
agrees to remain in the employ of the Company, for the Term of Employment
(“Employment Period”) herein specified. During the Employment Period, Executive
shall exercise such position and authority and perform such responsibilities as
are commensurate with the position and as directed by his supervisor which
services shall be performed at such location as the Company may reasonably
require.

3.02 BEST EFFORTS AND OTHER EMPLOYMENT OF EXECUTIVE.



  a.   Executive agrees that he will at all times faithfully, industriously and
to the best of his ability, experience and talents, perform all of the duties
that may be required of and from him pursuant to the express and implicit terms
hereof, to the reasonable satisfaction of the Company and in compliance with the
Company Policy Manual. Said duties shall be rendered at such place or places
within or outside the United States as the Company shall in good faith require
or as the interest, needs, business, or opportunities of the Company shall
require.     b.   Executive shall devote his normal and regular business time,
attention and skill to the business and interests of the Company, and the
Company shall be entitled to all of the benefits, profits or other issue arising
from or incident to all work, services and advice of Executive performed for the
Company. Such employment shall be considered “full time” employment. Executive
shall have the right to make investments in businesses which engage in
activities other than those engaged by the Company. Executive shall also have
the right to devote such incidental and immaterial amounts of his time which are
not required for the full and faithful performance of his duties hereunder to
any outside activities and businesses which are not being engaged in by the
Company and which shall not otherwise interfere with the performance of his
duties hereunder. Executive shall have the right to make investments in the
manner and to the extent authorized and set forth in the Non-Competition Section
of this Agreement and the Securities’ Transaction Policy of the Company (Policy
I-37 dated 12-1-97).

3.03 TERM OF EMPLOYMENT. (“Employment Period”). Executive’s regular employment
(no Change in Control being presently contemplated) will commence on the
Effective Date of this Agreement and will be for a term of two (2) years ending
at 12:00 o’clock midnight October 15, 2000; thereafter, the Term of Employment
of Executive will be automatically extended for successive terms of one (1) year
each commencing October 15, 2000, and on October 15 of each year thereafter,
unless Company or Executive gives written notice to the other that employment
will not be renewed or continued after the next scheduled expiration date which
is not less than one (1) year after the date that the notice of non-renewal was
given. All extended employment

5



--------------------------------------------------------------------------------



 



terms will be considered to be within the Employment Period while Executive is
employed with the Company.

3.04 COMPENSATION AND BENEFITS. During the Employment Period the Executive shall
receive the following compensation and benefits:



  a.   He shall receive an annual base salary which is not less than his annual
base salary, with the opportunity for increases, from time to time thereafter,
which are in accordance with the Company’s regular executive compensation
practices (“annual base salary”). Executive’s salary will be reviewed at least
annually. Executive’s initial annual base salary will be $95,000.     b.   To
the extent that such plans exist immediately prior to the Effective Date of this
Agreement, he shall be eligible to participate on a reasonable basis, and to
continue his existing participation, in annual bonus, stock option and other
incentive compensation plans which provide opportunities to receive compensation
in addition to his annual base salary which is provided by the Company for
Executives with comparable duties.     c.   To the extent such plans exist
immediately prior to the Effective Date of this Agreement, he will be entitled
to receive and participate in exempt employee benefits (including, but not
limited to, medical, life, health, accident and disability insurance and
disability benefits) and prerequisites provided by the Company to Executives
with comparable duties.     d.   Paid vacations each year to the same extent as
provided to Executives with comparable duties. Presently vacation accrues at the
rate of two weeks annually for those salaried employees with less than ten
(10) years of service.     e.   Participation in all other executive incentive
stock and benefit plans approved by the Committee.

3.05 TERMINATION WITHOUT CHANGE IN CONTROL. The Company shall have the right to
terminate Executive at any time during the Employment Period (including any
extended term). Should the Company choose not to renew or extend the Employment
Period of this Employment Agreement or choose to terminate the Executive, during
or at the end of, the Employment Period, or in the event of death or disability
of the Executive, if the termination is not after a Change in Control and is not
for cause, the Company shall, within thirty (30) days following such
termination, pay and provide to the Executive (or his Executor, Administrator or
Estate in the event of death, as soon as reasonably practical):



  a.   An amount equal to one (1) full year of his base salary (including the
amount allocated to the covenant not to compete), which base salary is here
defined as twelve (12) times the then current monthly salary in effect for the
Executive and all other benefits due him based upon the salary in effect on the
Date of Termination (but not less than the highest annual base salary paid to
the Executive during any of the three (3) years immediately preceding his Date
of Termination).

6



--------------------------------------------------------------------------------



 



      There shall be deducted only such amounts as may be required by law to be
withheld for taxes and other applicable deductions.     b.   The Company shall
make available to Executive and his immediate family for a period of one
(1) full year following the Date of Termination, life, health, accident and
disability insurance which are not less than the highest benefits furnished to
the Executive and his immediate family during the term of this Agreement.    
c.   An amount equal to the target award for the Executive under the Company’s
annual bonus plan for the fiscal year in which termination occurs, provided that
if the Executive has deferred his award for such year under a Company plan, the
payment due the Executive under this subparagraph shall be paid in accordance
with the terms of the deferral or as specified by the Executive.     d.   The
Company shall pay, distribute and otherwise provide to the Executive the amount
and value of his entire plan account and interest under any employee benefit
plan, investment plan or stock ownership plan, if any exists on the Date of
Termination, and all employer contributions made or payable to any such plan for
his account prior to the end of the month in which Termination occurs shall be
deemed vested and payable to him. Such payment or distribution shall be in
accordance with the elections made by the Executive in respect of distributions
in accordance with the plan as if the Executive’s employment in the Company
terminated at the end of the month in which Termination occurs.     e.   All
stock options and awards to which the Executive is entitled will immediately
vest and the time for exercising any option will be as specified in the plan as
if the Executive were still employed by the Company; provided however if the
immediate vesting of all benefits under the plan is not permitted by the plan,
then the benefits will be vested only to the extent authorized or permitted by
the plan.     f.   All life, health, hospitalization, medical and accident
benefits available to Executive’s spouse and dependents shall continue for the
same term as the Executive’s benefits. If the Executive dies, all benefits will
be provided for a term of one (1) year (or two (2) years after a Change in
Control) after the date of death of the Executive.     g.   The Company’s
obligation under this Section to continue to pay or provide health care, life,
accident and disability insurance to the Executive, the Executive’s spouse and
Executive’s dependents, during the remainder of the Employment Period shall be
reduced when and to the extent any of such benefits are paid or provided to the
Executive by another employer, provided that the Executive shall have all rights
afforded to retirees to convert group insurance coverage to the individual
insurance coverage as, to the extent of, and whenever his group insurance
coverage under this Section is reduced or expires. Apart from this subparagraph,
the Executive shall have and be subject to no obligation to mitigate.

7



--------------------------------------------------------------------------------



 



  h.   The Company shall deduct applicable withholding taxes in performing its
obligations under this Section.

      Nothing in this Section is intended, nor shall be deemed or interpreted,
to be an amendment to any compensation, benefit or other plan to the Company. To
the extent the Company’s performance under this Section includes the performance
of the Company’s obligations to the Executive under any other plan or under
another agreement between the Company and the Executive, the rights of the
Executive under such other plan or other agreements, which are discharged under
this Agreement, are discharged, surrendered, or released pro tanto.

IV. CHANGE IN CONTROL.

4.01 EXTENSION OF EMPLOYMENT PERIOD. Upon any Change in Control the Employment
Period shall be immediately and without further action extended for a term of
two (2) years following the Effective Date of the Change in Control and will
expire at 12:00 o’clock midnight on the last day of the month following two
(2) years after the Change in Control. Thereafter, the employment period will be
extended for successive terms of one (1) year each, unless terminated, all in
the manner specified in the Term of Employment Section pertaining to regular
employment.

4.02 CHANGE IN CONTROL TERMINATION PAYMENTS AND BENEFITS. In the event the
Executive is terminated within two (2) years following a Change in Control, the
Executive will receive the payments and benefits specified in the “Termination
without Change in Control” Section in the same time and manner therein specified
except as amended and modified hereby:



  a.   The salary and benefits specified in Section 3.05a. will be paid based
upon a multiple of two (2) years ( instead of one (1) year).     b.   Life,
health, accident and disability insurance specified in Section 3.05b. will be
provided until (i) Executive becomes reemployed and receives similar benefits
from a new employer or (ii) two (2) years after the Date of Termination,
whichever is earlier.     c.   An amount equal to two (2) times the maximum
award that the Executive could receive under the Company’s Annual Bonus Plan for
the fiscal year in which the termination occurs, instead of the benefits
provided in Section 3.05c.     d.   All other rights and benefits specified in
Section 3.05.

4.03 VOLUNTARY RESIGNATION UPON CHANGE IN CONTROL. If the Executive voluntarily
resigns his employment within six (6) months after a Change in Control (whether
or not Company may be alleging the right to terminate employment for cause), he
will receive the same payments, compensation and benefits as if he had been
terminated on the date of resignation after Change in Control.

8



--------------------------------------------------------------------------------



 



V. NON-COMPETITION AND CONFIDENTIALITY.

5.01 CONSIDERATION. The base salary awarded to the Executive and to be paid to
the Executive in the future includes consideration for the Non-Competition and
Confidentiality Agreement set forth herein and the amount to be paid to
Executive in the event of the termination of employment of Executive,
voluntarily, involuntarily, or under a Change of Control, under Section 3.05a
and 4.02a hereof constitute payment, in part, for the Non-Competition and
Confidentiality of the Executive. It is contracted, stipulated and agree that
fifteen percent (15%) of such amount paid and to be paid to the Executive shall
constitute the consideration for the Non-Competition and Confidentiality
Agreement set forth herein.

5.02 NON-COMPETITION. Executive acknowledges that his employment with the
Company has in the past and will, of necessity, provide him with specialized
knowledge which, if used in competition with the Company could cause serious
harm to the Company. Accordingly, the Executive agrees that during his
employment with the Company and for a period of one (1) year after he is no
longer employed by the Company (unless his employment is terminated after a
Change in Control, in which event there will be no covenant not to compete and
the provisions of the covenant not to compete herein contained will terminate on
the date of termination of Executive) Executive will not, directly or
indirectly, either as an individual, proprietor, stockholder (other than as a
holder of up to one percent (1%) of the outstanding shares of a corporation
whose shares are listed on a stock exchange or traded in accordance with the
automated quotation system of the National Association of Securities Dealers),
partner, officer, employee or otherwise:



  a.   work for, become an employee of, invest in, provide consulting services
or in any way engage in any business which provides, produces, leases or sells
products or services of the same or similar type provided, produced, leased or
sold by the Company and with regard to which Executive was engaged, or over
which Executive had direct or indirect supervision or control, within one
(1) year preceding the Executive’s termination of employment, in any area where
the Company provided, produced, leased or sold such products or services at any
time during the one (1) year preceding such termination of employment; or    
b.   provide, sell, offer to sell, lease, offer to lease, or solicit any orders
for any products or services which the Company provided and with regard to which
the Executive had direct or indirect supervision or control, within one (1) year
preceding Executive’s termination of employment, to or from any person, firm or
entity which was a customer for such products or services of the Company during
the one (1) year preceding such termination from whom the Company had solicited
business during such one (1) year; or     c.   solicit, aid, counsel or
encourage any officer, director, employee or other individual to (i) leave his
or her employment or position with the Company or (ii) compete with the business
of the Company, or (iii) violate the terms of any employment, non-competition or
similar agreement with the Company; or

9



--------------------------------------------------------------------------------



 



  d.   employ, directly or indirectly; permit the employment of; contract for
services or work to be performed by; or otherwise, use, utilize or benefit from
the services of any officer, director, employee or any other individual holding
a position with the Company within two (2) years after the Date of Termination
of employment of Executive with the Company or within two (2) years after such
officer, director, employee or individual terminated employment with the
Company, whichever occurs earlier.

5.03 CONFIDENTIALITY. Executive acknowledges that his employment with the
Company has in the past and will, of necessity, provide him with specialized
knowledge which, if used in competition with the Company, or divulged to others,
could cause serious harm to the Company. Accordingly, Executive will not at any
time during or after his employment by the Company, directly or indirectly,
divulge, disclose or communicate to any person, firm or corporation in any
manner whatsoever any information concerning any matter affecting or relating to
the Company or the business of the Company. While engaged as an employee of the
Company, Executive may only use information concerning any matters affecting or
relating to the Company or the business of the Company for a purpose which is
necessary to the carrying out of the Executive’s duties as an employee of the
Company, and Executive may not make use of any information of the Company after
he is no longer an employee of the Company. Executive agrees to the foregoing
without regard to whether all of the foregoing matters will be deemed
confidential, material or important, it being stipulated by the parties that all
information, whether written or otherwise, regarding the Company’s business,
including, but not limited to, information regarding customers, customer lists,
costs, prices, earnings, products, services, formulae, compositions, machines,
equipment, apparatus, systems, manufacturing procedures, operations, potential
acquisitions, new location plans, prospective and executed contracts and other
business arrangements, and sources of supply, is prima facie presumed to be
important, material and confidential information of the Company for the purposes
of this Agreement, except to the extent that such information may be otherwise
lawfully and readily available to the general public. Executive further agrees
that he will, upon termination of his employment with the Company, return to the
Company all books, records, lists and other written, typed or printed materials,
whether furnished by the Company or prepared by Executive, which contain any
information relating to the Company’s business, and Executive agrees that he
will neither make nor retain any copies of such materials after termination of
employment.

5.04 GEOGRAPHICAL AREA. The geographical area within which the non-competition
covenants of this Agreement shall apply is that territory within two hundred
(200) miles of: (i) any of the Company’s present offices, (ii) any of the
Company’s present rig yards or rig operations, and (iii) any additional location
where the Company, as of the date of any action taken in violation of the
non-competition covenants of this Agreement, has an office, a rig yard, rig
operation or definitive plans to locate an office, a rig operation or a rig yard
or has recently conducted rig operations. Notwithstanding the foregoing, if the
two hundred (200) mile radius extends into another country or its territorial
waters and the Company is not then doing business in that other country, there
will be no territorial limitations extending into such other country.

5.05 COMPANY REMEDIES FOR VIOLATION OF NON-COMPETITION OR CONFIDENTIALITY
AGREEMENT. Without limiting the right of the Company to

10



--------------------------------------------------------------------------------



 



pursue all other legal and equitable rights available to it for violation of any
of the covenants made by Executive herein, it is agreed that:



  a.   the skills, experience and contacts of Executive are of a special,
unique, unusual and extraordinary character which give them a peculiar value;  
  b.   because of the business of the Company, the restrictions agreed to by
Executive as to time and area contained in this Agreement are reasonable; and  
  c.   the injury suffered by the Company by a violation of any covenant in this
Agreement resulting from loss of profits created by the competitive use of such
skills, experience and contacts and otherwise will be difficult to calculate in
damages in an action at law and cannot fully compensate the Company for any
violation of any covenant in this Agreement, accordingly:



  (i)   the Company shall be entitled to injunctive relief to prevent violations
of such covenants or continuing violations thereof and to prevent Executive from
rendering any services to any person, firm or entity in breach of such covenant
and to prevent Executive from divulging any confidential information; and    
(ii)   compliance with this Agreement is a condition precedent to the Company’s
obligation to make payments of any nature to Executive.

5.06 TERMINATION OF BENEFITS FOR VIOLATION OF NON-COMPETITION AND
CONFIDENTIALITY. If Executive’s termination was not after a Change in Control
and if Executive shall be violating the Confidentiality and/or Non-Competition
Agreement or any agreement he may have signed as an employee of the Company,
Executive agrees that after receipt of written notice he shall continue such
action and that there shall be no obligation on the part of the Company to
provide any payments or benefits (other than payments or benefits already earned
or accrued) described in the Termination of Rights and Benefits Section hereof,
subject to the provisions of Section 6.01 hereof. There will be no withholding
of benefits or payments if the termination occurred after a Change in Control
and Executive will not be bound by the non-competition provisions if terminated
while the Change in Control provisions hereof are applicable.

VI. GENERAL.

6.01 ENFORCEMENT COSTS. The Company is aware that upon the occurrence of a
Change in Control, or under other circumstances even when a Change in Control
has not occurred, the Board of Directors or a shareholder of the Company may
then cause or attempt to cause the Company to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the Company
to institute, or may institute, litigation seeking to have this Agreement
declared unenforceable, or may take, or attempt to take, other action to deny
Executive the benefits intended under this Agreement; or actions may be taken to
enforce the non-competition or confidentiality provisions of this Agreement. In
these circumstances, the purpose of this Agreement could be frustrated. It is
the intent of the parties that the Executive not be required to incur the legal
fees and expenses associated with the protection or enforcement of his rights

11



--------------------------------------------------------------------------------



 



under this Agreement by litigation or other legal action because such costs
would substantially detract from the benefits intended to be extended to
Executive hereunder, nor be bound to negotiate any settlement of his rights
hereunder under threat of incurring such costs. Accordingly, if at any time
after the Effective Date of this Agreement, it should appear to Executive that
the Company is or has acted contrary to or is failing or has failed to comply
with any of its obligations under this Agreement for the reason that it regards
this Agreement to be void or unenforceable, that Executive has violated the
terms of this Agreement, or for any other reason, or that the Company has
purported to terminate his employment for cause or is in the course of doing so,
or is withholding payments or benefits, or is threatening to withhold payments
or benefits, contrary to this Agreement, or in the event that the Company or any
other person takes any action to declare this Agreement void or unenforceable,
or institutes any litigation or other legal action designed to deny, diminish or
to recover from Executive the benefits provided or intended to be provided to
him hereunder, and Executive has acted in good faith to perform his obligations
under this Agreement, the Company irrevocably authorizes Executive from time to
time to retain counsel of his choice at the expense of the Company to represent
him in connection with the protection and enforcement of his rights hereunder,
including, without limitation, representation in connection with termination of
his employment or withholding of benefits or payments contrary to this Agreement
or with the initiation or defense of any litigation or any other legal action,
whether by or against Executive or the Company or any Director, Officer,
Shareholder or other person affiliated with the Company, in any jurisdiction.
Company is not authorized to withhold the periodic payments of attorneys’ fees
and expenses hereunder based upon any belief or assertion by the Company that
Executive has not acted in good faith or has violated this Agreement. If Company
subsequently establishes that Executive was not acting in good faith and has
violated this Agreement, Executive will be liable to the Company for
reimbursement of amounts paid due to Executive’s actions not based on good faith
and in violation of this Agreement. The reasonable fees and expenses of counsel
selected from time to time by Executive as hereinabove provided shall be paid or
reimbursed to Executive by the Company, on a regular, periodic basis within
thirty (30) days after presentation by Executive of a statement or statements
prepared by such counsel in accordance with its customary practices, up to a
maximum aggregate amount of One Hundred Fifty Thousand Dollars ($150,000).

6.02 INCOME, EXCISE OR OTHER TAX LIABILITY. Executive will be liable for and
will pay all income tax liability by virtue of any payments made to Executive
under this Agreement, as if the same were earned and paid in the normal course
of business and not the result of a Change in Control and not otherwise
triggered by the “golden parachute” or excess payment provisions of the Internal
Revenue Code of the United States, which would cause additional tax liability to
be imposed.

6.03 PAYMENT OF BENEFITS UPON TERMINATION FOR CAUSE. If the termination of
Executive is for cause and not after a Change in Control, the Company will have
the right to withhold all payments (except those specified in Section 6.01);
provided however that if a final judgment is entered finding that cause did not
exist for termination. the Company will pay all benefits to Executive to which
he would have been entitled had the termination not been for cause, plus
interest on all amounts withheld from Executive at the rate specified for
judgments under Article 5069-1.05 V.A.T.S. If the termination for cause occurs
after a Change in Control, the Company shall have not right to suspend or
withhold payments to Executive under any

12



--------------------------------------------------------------------------------



 



provision of this Agreement until or unless a final judgment is entered
upholding the Company’s determination that the termination was for cause, in
which event Executive will be liable to the Company for all amounts paid, plus
interest at the rate allowed for judgments under Article 5069-1.05 V.A.T.S.

6.04 NON-EXCLUSIVE AGREEMENT. The specific arrangements referred to herein are
not intended to exclude or limit Executive’s participation in other benefits
available to executive personnel generally, or to preclude or limit other
compensation or benefits as may be authorized by the Board of Directors of the
Company at any time, or to limit or reduce any compensation or benefits to which
Executive would be entitled but for this Agreement.

6.05 NOTICES. Notices, requests, demands and other communications provided for
by this Agreement shall be in writing and shall either be personally delivered
by hand or sent by: (i) Registered or Certified Mail, Return Receipt Requested,
postage prepaid, properly packaged, addressed and deposited in the United States
Postal System; (ii) via facsimile transmission if the receiver acknowledges
receipt; or (iii) via Federal Express or other expedited delivery service
provided that acknowledgment of receipt is received and retained by the
deliverer and furnished to the sender, if to Executive, at the last address he
has filed, in writing, with the Company, or if to the Company, to its Corporate
Secretary at its principal executive offices.

6.06 NON-ALIENATION. Executive shall not have any right to pledge, hypothecate,
anticipate, or in any way create a lien upon any amounts provided under this
Agreement, and no payments or benefits due hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts or by operation
of law. So long as Executive lives, no person, other than the parties hereto,
shall have any rights under or interest in this Agreement or the subject matter
hereof. Upon the death of Executive, his Executors, Administrators, Devisees and
Heirs, in that order, shall have the right to enforce the provisions hereof.

6.07 ENTIRE AGREEMENT: AMENDMENT. This Agreement constitutes the entire
agreement of the parties with respect of the subject matter hereof. No provision
of this Agreement may be amended, waived, or discharged except by the mutual
written agreement of the parties. The consent of any other person(s) to any such
amendment, waiver or discharge shall not be required.

6.08 SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, by operation of law or
otherwise, including, without limitation, any corporation or other entity or
persons which shall succeed (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, and the Company will require any successor, by agreement
in form and substance satisfactory to Executive, expressly to assume and agree
to perform this Agreement. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of Executive and his legal
representatives, heirs and assigns, provided however, that in the event of
Executive’s death prior to payment or distribution of all amounts, distributions
and benefits due him hereunder, each such unpaid amount and distribution shall
be paid in accordance with this Agreement to the person or persons designated by
Executive to the Company to receive such payment or distribution and in the
event Executive has made no applicable designation, to his Estate. If the
Company should split, divide or otherwise

13



--------------------------------------------------------------------------------



 



become more than one entity, all liability and obligations of the Company shall
be the joint and several liability and obligation of all of the parts.

6.09 GOVERNING LAW. Except to the extent required to be governed by the laws of
the State of Louisiana because the Company is incorporated under the laws of
said State, the validity, interpretation and enforcement of this Agreement shall
be governed by the laws of the State of Texas.

6.10 VENUE. Venue for all proceedings hereunder will be in the U.S. District
Court for the Southern District of Texas, Houston Division. Executive hereby
waives his right to request a jury.

6.11 HEADINGS. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement.

6.12 SEVERABILITY. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

6.13 PARTIAL INVALIDITY. In the event that any part, portion or Section of this
Agreement is found to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be binding upon the parties hereto and the
Agreement will be construed to give meaning to the remaining provisions of this
Agreement in accordance with the intent of this Agreement.

6.14 COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be original, but all of which together
constitute one and the same instrument.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has hereunto set his hand and, pursuant to
the authorization from its Board of Directors and the Compensation Committee,
the Company has caused these presents to be executed in its name and on its
behalf, and its corporate seal to be hereunto affixed and attested by its
Secretary or Assistant Secretary, all as of the day and year first above
written.

     EXECUTED in multiple originals and/or counterparts as of the Effective
Date.

                  s/ R. E. Warren       ROBERT E. WARREN          PRIDE
INTERNATIONAL, INC.     

CORPORATE SEAL

                  BY: /s/ Ray H. Tolson       RAY H. TOLSON      CEO and
Chairman of the Board     

15